NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                                In the Matter of:

                            ASHILI STRICKLAND

                               AN ADULT
                     _______________________________

                     KENT COATS, Petitioner/Appellant.

                             No. 1 CA-CV 19-0462
                               FILED 2-11-2020


           Appeal from the Superior Court in Maricopa County
                           No. PB2019-090076
            The Honorable Susan G. White, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Ellsworth Family Law, P.C., Mesa
By Glenn D. Halterman
Counsel for Petitioner/Appellant
                         IN RE: A. STRICKLAND
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Maria Elena Cruz delivered the decision of the Court, in which
Presiding Judge Lawrence F. Winthrop and Judge David B. Gass joined.


C R U Z, Judge:

¶1            Kent Coats (“Coats”) appeals the superior court’s denial of his
petition to adopt his former stepchild, Ashili Strickland (“Strickland”). For
the following reasons, we affirm.

               FACTUAL AND PROCEDURAL HISTORY

¶2            Strickland was born to Janneise Infante (“Mother”) and Enoch
Strickland (“Father”) in 1996.

¶3             Mother and Coats married in 2002. At the age of six,
Strickland developed a relationship with Coats, one in which she described
Coats as the only father figure in her life. Although Mother and Coats
divorced in 2008, Strickland has maintained a close relationship with Coats,
and still refers to him as “Dad.” According to Coats, Father saw Strickland
only once in the last sixteen years and his location is unknown.

¶4           Seeking to “formalize” their relationship, Coats petitioned to
adopt Strickland after Strickland turned twenty-two. Strickland and
Mother consented to the adoption, and no one contested it.

¶5             The superior court vacated the scheduled hearing and denied
the petition, finding that the adult adoption was not authorized under the
relevant statute, because (1) although Strickland consented to the adoption,
she was over the statutory adoption age limit of twenty-one when the
petition was filed, and (2) Strickland was no longer Coats’ stepchild at the
time of the filing of the petition.

¶6           The superior court denied Coats’ motion to amend the court’s
order, and Coats timely appealed.




                                     2
                          IN RE: A. STRICKLAND
                            Decision of the Court

                               DISCUSSION

¶7           Under Arizona Revised Statutes (“A.R.S.”) section 14-
8101(A), an adult may petition to adopt another adult under the following
circumstances:

       Any adult person may adopt either another adult person who
       is at least eighteen years of age and not more than twenty-one
       years of age and who consents to the adoption or another
       adult person who is a stepchild, niece, nephew, cousin or
       grandchild of the adopting person, by an agreement of
       adoption approved by a decree of adoption of the court in the
       county in which either the person adopting or the person
       adopted resides. A foster parent may adopt an adult who was
       placed in the foster parent’s care when the adult was a
       juvenile if the foster parent has maintained a continuous
       familial relationship with that person for five or more years.

¶8            Despite the divorce between Coats and Mother, Coats asserts
that he should be allowed to adopt Strickland under the stepchild provision
because he still has a familial relationship with Strickland and denying the
existence of a qualifying stepparent–stepchild relationship here would
result in an unintended and unwarranted penalty upon the two. “We
review this issue de novo because it involves statutory construction and thus
presents a question of law.” Zamora v. Reinstein, 185 Ariz. 272, 275 (1996).

¶9             We first turn to the language of the statute because it is “the
best and most reliable index of a statute’s meaning.” State v. Williams, 175
Ariz. 98, 100 (1993) (citation omitted). “Our task in interpreting the
meaning of a statute is to fulfill the intent of the legislature that wrote it.”
Id. “If the statute is subject to only one reasonable interpretation, we apply
it without further analysis.” Glazer v. State, 237 Ariz. 160, 163, ¶ 12 (2015).

¶10            Section 14-8101(A) provides, in part, that “[a]ny adult person
may adopt either another adult person who is at least eighteen years of age
and not more than twenty-one years of age . . . or another adult person who
is a stepchild . . . of the adopting person . . . .” The statute does not define
the term “stepchild.” Coats cites Sjogren v. Metropolitan Property & Casualty
Insurance Co., 703 A.2d 608 (R.I. 1997), among other cases from other states,
for the proposition that the stepparent–stepchild relationship can survive
the dissolution of the marriage between the natural parent and stepparent.

¶11         In Sjogren, an uninsured motorist benefits case, the Rhode
Island Supreme Court decided that a stepchild remained a “relative” of a


                                       3
                          IN RE: A. STRICKLAND
                            Decision of the Court

wife who had divorced that stepchild’s natural father and remarried
another. 703 A.2d at 612. Even though the wife remarried, the stepchild
continued to reside and maintain a stepparent–stepchild relationship with
her. Id. at 609. The court reasoned that it was unclear whether the
stepparent relationship legally survived dissolution. Id. at 612. But in
keeping with the principle that insurance policy ambiguities should be
construed in favor of the insured, the court held that on the facts of that
particular case, the relationship survived. Id. By contrast, Arizona has
answered a similar question in exactly the opposite way. See Groves v. State
Farm Life & Cas. Co., 171 Ariz. 191, 192-93 (App. 1992). The issue in Groves
was whether a former son-in-law is a “relative” within the meaning of a
homeowner’s policy. Id. at 192. The court held that “[i]n insurance cases,
one not a relative by blood or marriage is not covered as a relative.” Id. In
fact, the court made Arizona’s interpretation clear when it stated, “We reject
the two cases [Plaintiff] cites for the proposition that affinity is not
terminated by divorce or death when there are surviving children of the
marriage.” Id. at 193 (internal quotations omitted).

¶12             Coats also relies on In re Bordeaux’ Estate, 225 P.2d 433 (Wash.
1950). In that case, the Washington Supreme Court applied Louisiana law
in an inheritance tax case and held that the stepparent–stepchild
relationship persists after a divorce. Id. at 451. In Bordeaux’ Estate, the
decedent Sarah Esther Bordeaux married and became the stepmother to
two children, ages ten and five. Id. at 434. Bordeaux raised them as her
sons, and for the rest of her life they recognized her as their mother. Id.
Bordeaux survived and inherited from her husband, the children’s father.
Id. She then willed the bulk of her property to her adult “stepsons.” Id. If
not legally recognized as Bordeaux’ stepsons, the two men would be subject
to a higher inheritance tax rate. Id. In a lengthy and thoughtful decision,
the court analyzed the applicability of the well-recognized rule that the tie
of affinity is broken upon death. See generally 225 P.2d 433. In concluding
that the legislative intent of the Louisiana inheritance tax law at issue was
to make no distinction between the child of a living parent and the
surviving child of a deceased parent, the court held that “the principle that
the death of a spouse, without issue, terminates the relationship by affinity,
should not be applied to limit the meaning of the word ‘stepchild,’ as used
in [the Louisiana inheritance tax statute under consideration].” Id. at 451.

¶13           The reasoning in Bordeaux’ Estate does not apply to A.R.S.
§ 14-8101(A), because Arizona’s adult adoption statute, by its express
language, confers on existing stepfamilies a special benefit not otherwise
available to others. This legislative intent is illustrated in Pima County
Juvenile Adoption Action No. B-13795, 176 Ariz. 210 (App. 1993), in which we


                                       4
                         IN RE: A. STRICKLAND
                           Decision of the Court

construed A.R.S. § 8-117(B) as creating a stepparent exception to the child
adoption statute because of the existence of a permanent relationship between
the parent and stepparent of the child. There, regardless of the mother’s
desire that her ex-husband adopt her son, we said, “we can ascertain no
intent to permit parties ‘to legalize the de facto divorced family
relationship.’” Id. at 211. Thus, Coats’ reliance on Sjogren and other similar
cases from other states is inconsistent with Arizona law.

¶14           Coats also asserts that if we interpret the statute to mean that
the parties’ stepparent–stepchild relationship ended when Coats and
Mother divorced, this would unnecessarily penalize him and Strickland;
that society at large will not be harmed by the legal recognition of an
ongoing relationship; and that because the statute allows for a former foster
parent to adopt an adult after the foster parent-child relationship has ended,
we should interpret the statute to mean the same for stepparents. No doubt,
these are persuasive arguments; however, A.R.S. § 14-8101(A) is
unambiguous. As such, we must apply the statute as written. Therefore,
we decline the invitation to expand the statutorily mandated adult
adoption qualifying criteria from that of an “adult person who is a
stepchild” to also include an “adult person who was a stepchild.”

                               CONCLUSION

¶15           We affirm the superior court’s denial of Coats’ petition to
adopt Strickland.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         5